Exhibit 10.1 Table of Defined Terms Paragraph Page Acceptable Protection Coverage 27 Acquisition Debt 27 Affiliate 4 Aggregate Indemnification Payments 2 5 API Introduction 3 API Purchase Introduction 3 AWA Introduction 3 Base Debt Period 27 Buyers Introduction 3 Change of Control 28 Claim Notice 19 Claims 20 Closing Date High Yield Note 28 Costs and Expenses 4 Deed 36 Designated Debt Arbiter 28 Designated Fox River Arbiter 28 Excess Cost Due Date 8 Excess Costs 22 Excess Coverage 27 Excess Projected Amount 29 Extended Debt Period 29 Extended Debt Period Prerequisites 30 Fox River Payments 25 Indemnification Notice 7 Initial Indemnification Payment 8 Insolvency Event 12 Later Period Coverage 26 Loan Amount 9 Loans 9 Member of the Buyers' Group 4 Table of Defined Terms (continued) Paragraph Page New Appleton Introduction 3 Observing Buyers 23 PDC Introduction 3 PDC Agreement Introduction 3 Purchase Agreement Introduction 3 Recoveries 4 Refinancing 31 Relief 5 Scheduled Base Period Expiration Date 28 Security Agreement 32 Substitute High Yield Note 28 Tax 5 Tax Benefit Amount 14 Tax Contest 18 Tax Designee 17 Tax Notice 17 Tax Relief Notice 16 Tax Relief Response Notice 16 Taxation 5 2 FOX RIVER AWA ENVIRONMENTAL INDEMNITY AGREEMENT THIS AGREEMENT is made on the 9th day of November, 2001 by and among PAPERWEIGHT DEVELOPMENT CORP. ("PDC"), a Wisconsin corporation, NEW APPLETON LLC, a Wisconsin limited liability company ("New Appleton" and, together with PDC, "Buyers"), APPLETON PAPERS INC., a Delaware corporation ("API"), and ARJO WIGGINS APPLETON p.l.c., a corporation incorporated in England and Wales with company number 2454830 ("AWA"). WHEREAS, pursuant to a Purchase Agreement dated as of July 5, 2001 (the "Purchase Agreement"), Buyers have indirectly purchased one hundred percent (100%) of the outstanding capital stock of API from the Sellers, as defined therein (the "API Purchase"); and WHEREAS, Buyers have agreed, pursuant to the Fox River PDC Environmental Indemnity Agreement (the "PDC Agreement") of even date herewith, and in reliance on this Agreement, to indemnify API in respect of the Excess Costs; WHEREAS, in connection with the API Purchase, AWA has agreed to indemnify Buyers against all costs incurred by Buyers in connection with their indemnification obligations under the PDC Agreement; and Buyers and API have agreed jointly and severally to indemnify AWA against the API Excess Costs; and WHEREAS, capitalized terms used herein without definition shall have the meaning ascribed to them in the PDC Agreement. NOW, THEREFORE, the parties hereto have agreed to the following: 1. INTERPRETATION In this Agreement, unless the context otherwise requires: 3 1.1 "Affiliate" means a person or entity included within the definition of "affiliate" set forth in United States Securities and Exchange Commission Rule 405, as amended from time to time. 1.2 "Costs and Expenses" means reasonable out-of-pocket expenses properly incurred (i) in connection with a Tax Contest, (ii) in pursuing or asserting any rights of Recovery, or (iii) in connection with the defense of Claims. For the purposes hereof, all costs incurred by employees of API, Buyers or any other Member of the Buyers' Group who assist AWA pursuant to Section 5.2 below shall be included as Costs and Expenses at the rate per hour specified in Schedule 1.2 hereto. 1.3 "Member of the Buyers' Group" means API (whether or not it is at any relevant time still an Affiliate of Buyers), Buyers and its and their respective present or future Affiliates, officers, employees, agents, directors, stockholders, partners and other holders of equity securities. 1.4 "Recoveries" means any amounts which are received by API or any other Member of the Buyers' Group from any third party in respect of Excess Costs (but, for the avoidance of doubt, not including any Tax Benefit Amount as defined in Section 5.1.1.1.), including without limitation (i) pursuant to the NCR Agreements, (ii) pursuant to insurance policies, and (iii) from other third parties or otherwise. For the avoidance of doubt, Recoveries will not include (x) any payments by NCR to third parties or (y) payments by NCR to API which API combines with its own funds to make a payment to a third party on behalf of both API and NCR; and Recoveries will include any amounts paid by NCR to API under the NCR Agreements in reimbursement of amounts previously paid by API to third parties on behalf of NCR, but only 4 to the extent that API had included such previously paid amounts as Excess Costs under the PDC Agreement. 1.5 "Relief" means any loss, allowance, credit, deduction or set-off for Tax purposes benefiting any Member of the Buyers' Group arising as a result of (i) its or any other Member of the Buyers' Group's incurring of or paying Excess Costs, (ii) any indemnification payment by Buyers under the PDC Agreement, or (iii) its or any other Member of the Buyers' Group's incurring of or paying Costs and Expenses. For the avoidance of doubt, Relief shall include any benefit described above obtained by any shareholder of a Member of the Buyers' Group by virtue of such Member of the Buyers' Group being a so-called "pass-through" entity for United States tax purposes. 1.6 "Tax" or "Taxation" means all federal, state, provincial, local, territorial and foreign income, profits, franchise, gross receipts, payroll, sales, employment, use, property, real estate, excise, value added, estimated, stamp, alternative or add-on minimum, environmental, withholding and any other taxes, duties or assessments together with all penalties, interest and additions imposed with respect to such tax amounts. 2. INDEMNIFICATION BY AWA Subject to the provisions of this Agreement, AWA hereby covenants to indemnify and hold harmless Buyers or, where applicable, any other Member of the Buyers' Group, in respect of the following (the "Aggregate Indemnification Payments"): 2.1 all amounts for which Buyers become responsible in satisfaction of their indemnification obligations under the PDC Agreement, reduced by the sum of (i) any Tax Benefit Amounts, and (ii) any Recoveries received by any Members of the Buyers' Group; 5 2.2 any Tax Benefit Amount in the event, and only to the extent that, any such Tax Benefit Amount is not finally allowed by the applicable Tax authority after having been taken into account as a repayment of a Loan pursuant to Section 4.1.2.2(ii), along with any interest and penalties paid (net of Tax effect) in respect of any such disallowance; 2.3 any Recoveries in the event, and only to the extent that, any such Recoveries are not finally received (or must be returned) by any Members of the Buyers' Group after having been taken into account as a repayment of a Loan pursuant to Section 4.1.2.2(i).; and 2.4 any Costs and Expenses incurred by Buyers, but only to the extent not explicitly the responsibility of the Buyers by operation of Section 5.1.5.3 or Section 5.2.8 below. 3. INDEMNIFICATION BY API AND BUYERS API and Buyers hereby acknowledge (i) that they are and shall remain, as between the parties hereto, solely responsible for the satisfaction of the API Excess Costs, and nothing contained herein or in the PDC Agreement shall transfer any such liability to AWA or constitute AWA's agreement to assume any such liability, and (ii) that the indemnity provided by AWA pursuant to Article 2 shall not apply to the API Excess Costs. In accordance with the foregoing, API and Buyers hereby jointly and severally covenant to indemnify, hold harmless and pay to AWA an amount equal to any API Excess Costs that AWA actually incurs or otherwise pays on behalf of API, either Buyer or any other Member of the Buyers' Group. 4. SATISFACTION OF AWA INDEMNIFICATION 4.1 The parties hereby acknowledge that while API may be legally responsible, as a matter of law, for satisfying the Indemnified Excess Costs, and while AWA's indemnification obligation hereunder in respect of the Indemnified Excess Costs relates to Buyers' obligation to indemnify API, it is the agreement of the parties that, as set forth in Section 4.1.3, by operation 6 of this Agreement and AWA's indemnification obligations hereunder, AWA shall, upon Buyers' request but subject to the terms and conditions set forth herein, pay (or cause to be paid) to API on behalf of Buyers or Buyers (or, where applicable, Members of the Buyers' Group) the amount of the Indemnified Excess Costs prior to such time that API (or either Buyer (or, where applicable, a Member of the Buyers' Group)) becomes legally obligated to pay such Indemnified Excess Costs so that neither Buyer (nor API, nor, where applicable, any other Member of the Buyers' Group) is effectively ever out of pocket in respect thereof; provided that in furtherance of the foregoing, AWA may in its discretion make such payments directly to the applicable obligee in respect thereof, in which latter case AWA shall provide notice to Buyers and API of such direct payment. Further, except as set forth in Section 4.1.3, and consistent with the foregoing, AWA shall pay the Indemnified Excess Costs initially without giving effect to the deductions therefrom set forth in Sections 2.1(i) and (ii) above. The following sets forth the procedures under which AWA shall pay the Indemnified Excess Costs; provided, however, that nothing contained below is intended to limit AWA's rights of control as set forth in Section 5 below; and provided, further, that the parties acknowledge that they may from time to time agree to informal procedures to supplement the following, although neither party is under any obligation to agree to any such informal procedures: 4.1.1 AWA shall initially satisfy the amount of Indemnified Excess Costs as follows: 4.1.1.1 Buyers (or API on behalf of Buyers) shall provide notice (the "Indemnification Notice") to AWA, setting forth the amount of any Indemnified Excess Costs which the Buyers are required to pay to API under the terms of the PDC Agreement for which Buyers seek indemnification hereunder, notwithstanding that 7 neither the Buyers nor API have paid such costs in advance of issuing such Indemnification Notice. The Indemnification Notice shall set forth the amount of the applicable Indemnified Excess Costs, together with documentary support in respect thereof (setting forth all of the circumstances thereof), and, if payment thereof has not yet been made, the date by which such payment is legally due from Buyers (the "Excess Cost Due Date"). 4.1.1.2 AWA shall, and notwithstanding that it may be contesting its obligation to make such payment in accordance with Section 7, pay to Buyers or Members of the Buyers' Group (or, pursuant to Sections 4.1 and 4.1.3, the applicable obligee or API) the amount of the Indemnified Excess Costs set forth in each Indemnification Notice (the "Initial Indemnification Payment") not later than the later of (i) ten (10) days after delivery of the Indemnification Notice or (ii) seven (7) days prior to the Excess Cost Due Date or (iii) if AWA makes such payment to the applicable obligee or to API, on the due date therefor as set forth in the PDC Agreement; provided that AWA shall be entitled to reduce any Initial Indemnification Payment by any amounts owed to AWA under this Agreement, including without limitation (x) indemnification payments pursuant to Section 3, (y) any Recoveries (whether or not in respect of such Initial Indemnification Payment) not previously paid to AWA or otherwise applied against AWA's obligations hereunder, and (z) any Tax Benefit Amount not previously paid to AWA or otherwise applied against AWA's obligations hereunder. If AWA shall not make any Initial Indemnification Payment when the same shall be due, the amount of such past due payment shall be payable by AWA on demand by API, together with interest at the rate of ten percent (10%) per annum from the date such payment was due. 8 In the event that AWA shall at any time contest or dispute its obligation to make an Initial Indemnification Payment, AWA shall submit such dispute for resolution pursuant to Section 7 below; and if, as a result thereof, API is obligated to reimburse AWA it shall do so upon demand, together with interest at the rate of ten percent (10%) per annum from the date AWA made such payment. 4.1.2 The Initial Indemnification Payments hereunder shall initially be characterized as loans ("Loans" and the amounts outstanding from time to time in respect of the Loans, the "Loan Amount") from AWA to Buyers, as follows: 4.1.2.1 Each Loan shall be interest free and without recourse to Buyers, API or any other Member of the Buyers' Group, such that neither Buyers, API, nor any other Member of the Buyers' Group shall under any circumstances be obligated to make repayment thereof other, than as set forth in Section 4.1.2.2 or otherwise below. 4.1.2.2 The Loan Amount shall be repaid, or deemed repaid, as follows: (i) in any and all events (and regardless of whether there are then outstanding Loan Amounts), Buyers shall pay to AWA all Recoveries within ten (10) days following actual receipt thereof by API or any other Member of the Buyers' Group. Any such payments shall constitute payments of outstanding Loan Amounts or, if no Loan Amounts are then outstanding, prepayments in respect of future Loan Amounts; (ii) on March 15 of each year (or, by operation of Section 5.1.4 below, as soon as possible thereafter), Buyers shall repay any outstanding Loan Amount to the extent of the Tax Benefit Amount in respect of the prior calendar year; provided that, in lieu of making any such cash payment, Buyers may elect to permit AWA to reduce its next payment obligations to Buyers hereunder by such amount; 9 (iii) if upon final calculation of the Tax Benefit Amount for a calendar year the amount thereof is different than the amount utilized in the calculation described in (ii) above, the parties hereto shall make an appropriate reconciling payment, i.e. if the Tax Benefit Amount is greater than utilized, the Buyers shall pay such excess amount in cash to AWA (subject to the proviso at the end of subsection 4.1.2.2(ii) above); and if the Tax Benefit Amount is less than utilized, AWA shall pay such lesser amount in cash to Buyers; and (iv) the outstanding Loan Amount in respect of each year shall be deemed repaid, and Buyers shall have no further obligations in respect thereof, after giving effect to the repayments set forth in (i) through (iii) above. Any amounts deemed repaid, as aforesaid, shall therefore be treated as Aggregate Indemnification Payments in accordance herewith, i.e. to the extent of the original Loan Amount for such year reduced by the payments made in respect of Recoveries and the Tax Benefit Amount. 4.1.3 In recognition of Buyers' obligations under the PDC Agreement and of the fact that API shall be responsible in the first instance to satisfy the Indemnified Excess Costs, Buyers hereby direct AWA to make all payments hereunder directly to the applicable obligee or, if applicable, to API; provided, however, that such direct payments shall nonetheless be treated as a matter of law as being in satisfaction of AWA's obligations hereunder. 4.2 At any time that (i) an Insolvency Event has occurred with respect to Buyers, API or any other Member of the Buyers' Group or (ii) Buyers, API or any other Member of the Buyers' Group have failed to pay or satisfy any portion of the API Excess Costs when due, and such failure shall have continued for thirty (30) days after written notice thereof shall have been given by AWA to the defaulting party; (provided that such notice and cure period shall not apply 10 if any such extended period would have a material adverse effect on AWA; and further provided that Buyers' failure to make any indemnification payment to API or AWA by reason of AWA's failure to make an indemnification payment to Buyers pursuant to this Agreement shall not be deemed to be a default hereunder), the following shall thereafter apply: 4.2.1 AWA shall be entitled, in lieu of the procedures set forth in Section 4.1, to make payments as otherwise determined in accordance with Section 4.1.1.2 equal to the amount of Indemnified Excess Costs, net of AWA's good faith estimate of the Tax Benefit Amount and Recoveries to be obtained by API or another Member of Buyers' Group relating to such Indemnified Excess Costs. Any such payment shall be deemed to constitute a Loan hereunder and the amount thereof shall constitute a portion of the Loan Amount; provided that in such case any Tax Benefit Amount or Recoveries, when received, relating to such Indemnified Excess Costs up to the amount of such estimate thereof shall be the property of Buyers. If, upon final determination of Tax Benefit Amount and Recoveries, the amount paid by AWA pursuant to Section 4.1.3 on account of Indemnified Excess Costs is inaccurate, then, as applicable, either (x) AWA shall pay Buyers in cash the amount of any deficiency or (y) Buyers shall pay AWA in cash the amount of any overpayment, (subject to the proviso at the end of Section 4.1.2.2(ii)). 4.2.2 In any event, and without affecting the limitations set forth in the definition of Indemnified Excess Costs as set forth in the PDC Agreement applicable upon an Insolvency Event, AWA's indemnification obligations hereunder, and its obligation to make Loans hereunder, shall not in any year exceed the amount of Indemnified Excess Costs for which the Buyers and/or API would have become responsible in that year absent such Insolvency Event. For the avoidance of doubt, 11 therefore, if by reason of an Insolvency Event, the obligations of the Buyers and/or API in respect of Indemnified Excess Costs are accelerated, liquidated or otherwise established at a specific sum representing, for example, the then current value of the future obligations, AWA's responsibility hereunder shall not apply to such liquidated amount, but instead shall be limited such that AWA's obligations hereunder shall be calculated and paid each year on the basis of the Indemnified Excess Costs that would have been paid by API during that year had there been no such acceleration or liquidation. 4.2.3 For the purposes hereof, an "Insolvency Event" shall occur in relation to a person if: (i) it admits in writing its inability to pay its debts as they fall due; (ii) it voluntarily commences an action for its liquidation or winding up otherwise than purely for the purposes of a solvent reconstruction or amalgamation; (iii) it consents to the appointment of a receiver (including an administrative receiver or receiver and manager) over the whole or any material part of its assets or undertaking, or, after a 60 day period, is unable to discharge or stay an involuntary action for such appointment; (iv) it makes a general assignment for the benefit of its creditors; (v) a voluntary or involuntary petition has been filed by or against it pursuant to any bankruptcy or insolvency law (as from time to time amended, re- enacted or replaced); provided, however, that in the case of an involuntary petition, such petition is not discharged or stayed within 60 days after its filing; or 12 (vi) any matter similar or analogous to any of those described above occurs in relation to it under the laws of any relevant jurisdiction. 4.3 The Aggregate Indemnification Payments made by AWA pursuant to this Section 4, after giving effect to the Tax Benefit Amount and Recoveries, if applicable, shall constitute reductions to the Purchase Price paid by Buyers in respect of the API Purchase. 4.4 Buyers and API acknowledge that AWA's combined maximum aggregate liability to Buyers and API hereunder or otherwise in respect of Excess Costs shall not exceed the Excess Costs paid (or otherwise incurred) by API, Buyers or any other Members of the Buyers' Group and constituting Indemnified Excess Costs, net of any Recoveries and any Tax Benefit Amounts. 4.5 Notwithstanding any provision of this Agreement to the contrary, AWA is not assuming any liability of Buyers or API to third parties in respect of Excess Costs pursuant to this Agreement; instead AWA is only indemnifying Buyers or any other Member of the Buyers' Group in respect thereof. Further, no person or entity, other than the parties to this Agreement and the other Members of the Buyers' Group, shall have any rights or obligations under or by reason of this Agreement, including but not limited to any third party beneficiary rights, nor any right of direct action to enforce this Agreement. 4.6 Further, for purposes of determining whether Buyers have satisfied the First Tier Indemnification Amount (and the point at which API becomes responsible for the API Excess Costs), the Indemnified Excess Costs shall be deemed to include (i) any payments made by AWA which would have constituted Excess Costs if they had been incurred by API or would have been subject to indemnification hereunder if incurred by Buyers, and (ii) all Costs and Expenses incurred by AWA. 13 5. TAX BENEFITS; RECOVERIES 5.1 Buyers and API hereby agree that they shall use their best efforts to seek and obtain Relief on account of the payment of Excess Costs or, as the case may be, indemnification payments by Buyers to API, in any such case for the benefit of any Member of the Buyers' Group, as expeditiously and as diligently as practicable. If, and to the extent any Member of the Buyers' Group obtains any such Relief, the amount thereof shall be a deduction from AWA's indemnification obligations (i.e. as a Tax Benefit Amount, as set forth in Section 2.1(i) above). 5.1.1 For the purposes hereof, 5.1.1.1 the "Tax Benefit Amount" shall mean the actual benefit, stated in dollars, obtained by any Member of the Buyers' Group on account of Relief. For the purposes of calculating the Tax Benefit Amount, (i) the applicable Relief shall be determined by reference to the average Tax rates applicable to such Member of the Buyers' Group in the year in which such determination is being made, (ii) such calculation shall be based upon claims for Relief made against Tax either by way of deduction against taxable profits or otherwise, i.e. when Tax would otherwise have become payable but for Relief, and (iii) the Tax Benefit Amount shall be reduced by any Tax (also determined based upon the average rates of such Member of the Buyers' Group) arising by reason of the deemed repayment or satisfaction of a Loan or otherwise by reason of the structure of the arrangement set forth herein; and if the Tax calculated pursuant to the subsection (iii) exceeds the Tax Benefit Amount, the amount of such excess shall be paid in cash by AWA to Buyers. 14 5.1.1.2 the Buyers shall provide AWA with copies of all tax returns (and underlying work papers in connection therewith) reflecting the calculation of the Tax Benefit Amount. Upon AWA's request, the Buyers shall provide AWA with access to all such information and to those professional advisers who assisted in the preparation thereof; provided, however, the disclosure of such tax returns and other information to AWA shall be subject to the terms of Section 9.2 of the Purchase Agreement. 5.1.2 In the event Buyers or API fail to comply fully with their obligations under this Section 5.1 (and in accordance with Section 5.1.4 below) to claim Relief or fail to utilize such Relief as soon as practical and otherwise as aforesaid, Buyers shall be obligated to repay in cash (subject to the proviso at the end of Section 4.1.2.2(ii)), at the time when a Tax Benefit Amount would otherwise have been paid pursuant to Section 4.1.2.2, that portion of the Loan Amount equal to the aggregate Tax Benefit Amount that would have been realized by Buyers, API or any other Member of the Buyers' Group had it acted in accordance with its obligations under this Agreement. 5.1.3 In the event that a Loan Amount is deemed repaid by reason of a Tax Benefit Amount (or cash is actually paid to AWA in respect of a Tax Benefit Amount) and the Internal Revenue Service or other Tax authority subsequently seeks to deny part or all of such Tax Benefit Amount or such Tax Benefit Amount is otherwise decreased by any such Tax authority, AWA shall immediately re-loan to Buyers the amount of any Tax and deficiency interest that is required to be paid by any Member of the Buyers' Group either (i) as a result of a settlement or the decision of an applicable Tax authority or judicial body following a determination not to pursue any appeal thereof, or (ii) to pursue the claim, either in a different forum, or to contest a state determination, or otherwise. 15 Any such re-loan shall be made immediately upon, or concurrently with, any such payment required to be made by any Member of the Buyers' Group. Any amount re-loaned pursuant to this Section 5.1.3 will be repaid in cash forthwith by Buyers to AWA (or applied against AWA's indemnification obligations hereunder) but only if and to the extent that the entitlement to a Tax Benefit Amount in respect of which an amount is re-loaned hereunder is finally established and a Tax Benefit Amount obtained, failing which such re-loaned sum will become part of the Aggregate Indemnification Amounts pursuant to Section 2 above and shall be deemed repaid in accordance with Section 4.1.2.2 5.1.4 The following provisions shall apply in respect of the process under which Members of the Buyers' Group shall determine the extent to which they shall claim Relief with respect to each year. 5.1.4.1 On or before March 15 during each year API shall deliver to AWA written notice (the "Tax Relief Notice") setting forth the Relief that it intends to claim with respect to the prior year, and shall thereafter provide AWA with any further information that AWA requests that AWA deems relevant to its review of such Tax Relief Notice. 5.1.4.2 AWA shall provide API with written notice (the "Tax Relief Response Notice") within 30 days following delivery of the Tax Relief Notice, either approving or contesting the Tax Relief Notice; provided that such 30 day period shall be extended, as reasonably necessary, to give effect to requests for further information that are made by AWA pursuant to Section 5.1.4.1 AWA shall be deemed to have approved the Tax Relief Notice if it shall not deliver a timely Tax Relief Response Notice. 16 5.1.4.3 If AWA contests the Tax Relief Notice, as aforesaid, the parties shall resolve the resulting dispute in accordance with the provisions of Article 7 below; provided, however, (i) the arbitrator shall in all events be a firm of recognized national expertise in Tax matters, and (ii) the time frames set forth within Article 7 shall be accelerated, as necessary, in order to assure that the Members of the Buyers' Group comply with their Tax reporting requirements. 5.1.5 The following further provisions shall apply in respect of the conduct of the Tax affairs of the Members of the Buyers' Group in order to give effect to the provisions of Section 5.1. 5.1.5.1 Buyers shall keep AWA or its designee for tax matters (its "Tax Designee") informed of the progress of the Tax affairs of Buyers and the Members of the Buyers' Group to the extent they are relevant to Relief claimed by Buyers or a Member of the Buyers' Group and will provide copies of all correspondence and transcripts or summaries of all meetings with the Internal Revenue Service or other Tax authority relevant to the Relief claimed subject to the terms of Section 9.2 of the Purchase Agreement. Without limiting the foregoing, Buyers shall promptly notify AWA or its Tax Designee in writing (a "Tax Notice") following receipt by any Member of the Buyers' Group of any notice of any proposed, pending or threatened Tax audit or examination of or assessment against any Member of the Buyers' Group relating to Relief claimed. 5.1.5.2 AWA or its Tax Designee shall have the right (but not the obligation) to represent Buyers and the other Members of the Buyers' Group in an examination, in an administrative appeal and/or in litigation in connection with any Tax 17 Notice or otherwise in any contest to the extent relating to Relief claimed (collectively, a "Tax Contest") and to employ counsel at AWA's expense for such purpose (and any such expense shall not be deemed be to an Aggregate Indemnification Payment hereunder). AWA or its Tax Designee may exercise this right by written notice to Buyers at any time following receipt of any Tax Notice relating to a Tax Contest. If, and following the date that, AWA exercises this right, (i) AWA or its Tax Designee shall have the unlimited right to control all aspects of any such Tax Contest, and (ii) Buyers and the other Members of the Buyers' Group shall be required to cooperate fully with AWA or its Tax Designee and its counsel, including the grant of all necessary powers of attorney. 5.1.5.3 The personnel of Buyers and the other Members of the Buyers' Group shall have the right of observation at Buyers' expense in any Tax Contest in which AWA or its Tax Designee exercises its rights to represent a Member of the Buyers' Group. 5.1.5.4 If AWA or its Tax Designee does not exercise, or until it exercises, its right to represent Buyers or another Member of the Buyers' Group in connection with a Tax Contest as aforesaid, Buyers and the other Members of the Buyers' Group shall consult with and take into account any reasonable submissions made by AWA or its Tax Designee in respect of such Tax Contest. 5.1.5.5 If AWA or its Tax Designee does not exercise, or until it exercises, its right to represent Buyers or another Member of the Buyers' Group as aforesaid, no settlement, compromise or agreement in respect of any Tax Contest or other disallowance of Relief in respect of Excess Costs shall be made without the consent of AWA or its Tax Designee, unless AWA or its Tax Designee fails to respond to a request for consent within thirty (30) days after the delivery thereof, in which case the matter may be settled without the consent of AWA or its Tax Designee. 18 5.1.5.6 Upon settlement, compromise or agreement in respect of any Tax Contest or other disallowance of Relief, or upon entry of decision in litigation from which no appeal is taken, and provided that the provisions of this Section 5.1.4 shall have been complied with, AWA shall indemnify, hold harmless and pay to Buyers and the other Members of the Buyers' Group in respect thereof pursuant to Section 2.2 hereof to the extent the amount thereof had not been re-loaned pursuant to Section 5.1.3 above. 5.1.5.7 The Buyers may elect at any time to assume control over any Tax Contest that AWA had otherwise elected to control hereunder, in which case, as between AWA and the Buyers hereunder and irrespective of the actual conclusion to the Tax Contest, the applicable Relief will be deemed unchanged from that reflected by the Tax filings that are the subject of the audit, examination or assessment. 5.2 Buyers and API hereby agree that they shall use their best efforts to seek to minimize the amount of the Excess Costs and to seek to obtain Recoveries as soon as practicable for the benefit of AWA in accordance with the further provisions of this Section5.2; provided, however, that nothing contained in this introduction to Section 5.2 shall limit AWA's rights of control as set forth below. 5.2.1 Buyers shall promptly notify AWA in writing (a "Claim Notice") following receipt by Buyers or any Member of the Buyers' Group of any written or oral actual or potential claim that could give rise to an Excess Cost or a Recovery. Buyers and API shall, at all times, keep AWA fully informed of all claims. Notwithstanding the foregoing, AWA's obligations hereunder shall not be limited by reason of Buyers' failure 19 to comply with the requirements of this Section 5.2.1 except to the extent that such failure has an adverse effect on AWA (including by ultimately increasing the amount of such Excess Cost or reducing the amount of any Recovery). 5.2.2 It is the intent of the parties that AWA shall have the exclusive right (but not the obligation) to carry out or direct, in the name and on behalf of the Members of the Buyers' Group, the defense of all claims and proceedings, whether presently existing or hereafter arising, that could potentially give rise to a claim for indemnification by API pursuant to the PDC Agreement or by Buyers hereunder ("Claims") and to carry out or direct all claims for Recoveries in connection therewith. Accordingly, (i) as between AWA and the Members of the Buyers' Group, AWA shall have the exclusive right to select counsel to conduct the defense of all such Claims and to pursue all such Recoveries at AWA's expense, and, subject to Section 5.2.4, shall have the exclusive right to direct the conduct and settlement thereof, (ii) Buyers and the other Members of the Buyers' Group shall cooperate fully with AWA or its designee and its counsel, including by granting all necessary powers of attorney, (iii) AWA shall have the right to require the Members of the Buyers' Group to do any of the foregoing in accordance with AWA's instructions, and (iv) Buyers and the other Members of the Buyers' Group shall not take any action, nor make any statement, regarding Claims or Recoveries unless directed to do so by AWA, or otherwise as consistent with strategies and policies previously approved by AWA. 5.2.3 In furtherance of the foregoing, API shall, upon AWA's request, (i) appoint AWA's designee as the Authorization Administrator to act on behalf of API pursuant to the Settlement Agreement and to approve the incurrence and payment of all 20 defense and other costs payable by API pursuant to the NCR Agreements and (ii) assign to AWA (or its designee(s)) all of API's rights to any or all Recoveries, whether under agreements with third parties, insurance contracts or otherwise; provided that if any such assignment jeopardizes API's rights to any such Recoveries or contravenes the express terms of any agreements, instruments or other arrangements providing API with a right to Recovery, API shall, to the extent reasonably practicable, take such alternative actions as may be required by AWA in order to obtain the equivalent result. 5.2.4 AWA is hereby authorized to consent to a settlement of, or the entry of any judgment arising from, any Claim or in connection with any Recovery without the prior written consent of Buyers, Members of the Buyers' Group or API, where applicable, unless (a) such settlement or judgment would result in the payment by any Member of the Buyers' Group of $50,000 or more and such payment is not subject to indemnification hereunder or (b) any such settlement, compromise or judgment contains an admission of responsibility or liability by Buyers, API and/or any other Member of the Buyers' Group that (i) would result in the payment by any Member of the Buyers' Group of $50,000 or more and such payment would not be subject to indemnification hereunder, or (ii) if the Claim involves non-monetary damages or liability, would otherwise result in a material adverse effect on any Member of the Buyers' Group not covered by AWA's indemnity hereunder, in any which case (x) AWA shall consult with and give due consideration to API's position with respect to any such settlement or judgment, and (y) AWA will not complete such settlement without the prior written consent of API, which consent shall not be unreasonably withheld. Buyers, API and each other Member of the Buyers' Group shall, and shall cause each of its Affiliates, officers, employees, 21 consultants and agents to, provide reasonable cooperation with AWA in the defense of all Claims and prosecution of Recoveries. If AWA does not exercise its rights of control set forth in Section 5.2.2 hereof, neither API, either Buyer or any other Member of the Buyers' Group shall make any waiver, settlement or admission or modify in any respect any oral or written agreement with NCR or any other person in respect of any Claim or any potential Recoveries without the express prior written approval of AWA, which approval shall not be unreasonably withheld. 5.2.5 Without limiting the generality of the foregoing, neither API nor any other Member of the Buyers' Group shall: 5.2.5.1 take or fail to take any actions in contravention of written directives of AWA or in contravention of, or inconsistent with, strategies or policies previously established by AWA which in any such case could have the effect of (i) incurring or increasing the aggregate amount of Excess Costs, or (ii) diminishing potential Recoveries, or (iii) resulting in or expanding liabilities of API which could become Excess Costs under the PDC Agreement, without in any such case obtaining the prior approval of AWA; or 5.2.5.2 accept or assume any responsibility for Excess Costs, and shall not acknowledge responsibility therefor, by way of settlement or otherwise, without first obtaining the consent of AWA. Any obligations voluntarily incurred or payments voluntarily made by API in contravention of this Section 5.2.5 shall not constitute "Excess Costs" for the purposes of this Agreement if (x) any such single obligation or payment involves more than $50,000 or (y) the aggregate of such obligations or payments exceed $500,000 or (z) any such obligation or payment otherwise results in a material detriment to the interests of AWA. 22 5.2.6 API hereby agrees to, and Buyers shall ensure that API shall, use its reasonable best efforts to comply fully with the terms and conditions of any insurance policies or agreements with third parties which may provide for the payment of Excess Costs, and shall further comply with such reasonable written instructions as AWA or its designee may make relating to the foregoing. 5.2.7 Buyers and API shall make its employees and consultants (including, without limitation, Doug Buth, Paul Karch, Dick Wehrel, Dennis Hultgren, Bill VanDenBrandt and Tami Van Straten as long as each is employed by API or its Affiliates) available to AWA upon reasonable request, whether in connection with its pursuit of Recoveries and Relief, the defense of Claims or other matters relating to the substance of this Agreement. 5.2.8 The personnel of Buyers and other Members of the Buyers' Group ("Observing Buyers") shall have the right of observation at Buyers' expense in any Claim or Recovery in which AWA exercises its right of control herein so long as any such observation does not interfere with AWA's conduct of such Claim or Recovery; AWA shall use reasonable efforts to coordinate with the Observing Buyers the exercise of such observation rights and, if requested by Buyers, AWA shall keep Buyers appraised of the status of any such Claim or Recovery. 5.3 Neither API nor Buyers shall transfer or assign any interest of any kind or nature that either possesses in respect of the PDC Agreement without the prior written approval of AWA, and shall not consent to any amendment to, or waiver of rights under, or other 23 modification of the rights or obligations or undertakings of any party under, the PDC Agreement. Buyers shall ensure that API fully performs its obligations under the PDC Agreement and shall seek to enforce its rights thereunder to the fullest extent permitted by law. 5.4 Notwithstanding anything contained herein to the contrary, if AWA shall fail to comply with its material obligations under this Agreement including, without limitation, those obligations set forth in Sections 2, 4.1 and 6.1, 7.1 and all subsections relating thereto within 45 days after having received notice of such failure (provided that such cure period shall be reduced to no less than 20 days if any such additional time would result in a material adverse effect to API, the Buyers or any other Member of the Buyers' Group), AWA's rights of control under this Section 5 shall be suspended until such time as it shall have remedied any such failure; and until such time Buyers shall have the right to retain control of the matters set forth herein, subject to AWA's rights of observation and to information disclosure as otherwise available to Buyers hereunder, 5.5 AWA hereby grants to PDC the right to set off against the Value Amount under the Deferred Payment (as each is defined in the Purchase Agreement) any obligations of AWA that are not satisfied when due (it being understood, however, that the within right of set-off shall not constitute Buyers' sole recourse against AWA in the case of any such failure). 6. SECURITY 6.1 As assurances for AWA's obligations under this Agreement the following provisions shall apply: 6.1.1 At a time when the sum of (a) the indemnification payments made by AWA hereunder, (b) all Costs and Expenses incurred by AWA, and (c) any other payments made by AWA which would have been indemnifiable hereunder if they had 24 been incurred by API or Buyers (together, the "Fox River Payments"), is less than $75,000,000, if the consolidated "tangible net assets" of AWA and its subsidiaries and its share of joint ventures and associates ("tangible net assets" being "net assets," adjusted to remove "intangible assets," "deferred tax assets" and "deferred tax liabilities," in each case as calculated on the same basis and using the same methodology employed in the preparation of AWA's statutory accounts or, if such accounts are no longer prepared, on the basis that would be used in preparing such accounts in accordance with English law and UK GAAP) shall, as determined at the end of any fiscal quarter, have (i) remained below (Pounds) 500 million for two (2) consecutive fiscal quarters for any reason or (ii) fallen below (Pounds) 500 million in whole or in part as a result of (x) a sale of assets outside of the ordinary course of business, (y) a sale to a third party of stock or other ownership interests of any direct or indirect operating subsidiary of AWA or (z) any other discrete transaction outside the ordinary course of business, the following shall apply: 6.1.1.1 AWA shall deliver into escrow, pursuant to an Escrow Agreement substantially in the form of Exhibit A hereto with a mutually agreed upon commercial bank as escrow agent, an amount equal to the excess of (1) $75,000,000 over (2) the Fox River Payments made to the date on which the escrow deposit is required. Such escrow deposit shall be made immediately following the determination that such deposit is required to made pursuant hereto, but in any event not later than ten (10) days after delivery of a certification pursuant to Section 6.1.1.3 that reflects AWA's obligation to make such escrow deposit. Notwithstanding the foregoing, AWA shall have no obligation to make the payments into escrow required hereunder for so long as AWA is providing the Acceptable Protection Coverage described in Section 6.1.3. At such time 25 that AWA shall no longer be providing the Excess Coverage, AWA shall be required, as a condition to the termination of such Excess Coverage, to deposit into escrow the amount which is required pursuant to Section 6.1.1.2; 6.1.1.2 The amount to be retained in escrow pursuant to Section 6.1.1.1 above shall at all times equal the excess of (1) $75,000,000 over (2) the sum of the Fox River Payments made to the applicable date. Accordingly, any amounts held in escrow pursuant to the Escrow Agreement which are greater than the amount of such required amount at any time shall promptly be distributed to AWA free of escrow; 6.1.1.3 For so long as AWA's obligations under this Section 6.1.1 above apply, AWA shall provide Buyers with a quarterly certificate, signed by an officer of AWA, by the 30th day of the month following each fiscal quarter, setting forth AWA's consolidated tangible net assets as of the last day of the previous fiscal quarter, as above; provided that AWA shall be required to provide Buyers with immediate written notice of any event described in Section 6.1.1(ii), and 6.1.2 AWA shall keep and maintain, or cause to be kept and maintained, Acceptable Protection Coverage pursuant to which the specified amounts described in Schedule 6.1.2-1 hereof are available to satisfy Aggregate Indemnification Payments in the years set forth therein (the "Later Period Coverage"); provided, however, once the cumulative Fox River Payments made by AWA hereunder exceed $75,000,000, the annual amounts available for payment under the Later Period Coverage may from time to time be reduced in accordance with the formula attached hereto as Schedule 6.1.2-2; and provided, further, AWA need not obtain or maintain the Later Period Coverage for so long as the Excess Coverage remains in effect, it being understood that, at AWA's option, it may continue the Excess Coverage in place beyond the Base Debt Period. 26 6.1.3 During the Base Debt Period, AWA shall keep and maintain, or cause to be kept and maintained, Acceptable Protection Coverage pursuant to which the specified amounts described in Schedule 6.1.3 hereof are available to satisfy Aggregate Indemnification Payments in the years set forth therein (the "Excess Coverage"). 6.1.4 During the Extended Debt Period, AWA shall keep and maintain, or cause to be kept and maintained, Acceptable Protection Coverage as follows: 6.1.4.1 On the first day of the Extended Debt Period, the Acceptable Protection Coverage must be equal to the lesser of (i) two (2) times the Excess Projected Amount, or (ii) $250 million reduced by the amount of Fox River Payments made to such date. 6.1.4.2 Thereafter during the Extended Debt Period, the Acceptable Protection Coverage must be equal at all times to the amount described in Section 6.1.4.1 above reduced by the amount of Fox River Payments made during the Extended Debt Period to the date of calculation. 6.1.5 For the purposes of this Section 6, the following definitions shall apply: 6.1.5.1 "Acceptable Protection Coverage" means the credit enhancement in the form attached hereto as Schedule 6.1.5.1. 6.1.5.2 "Acquisition Debt" means all obligations, including, without limitation, principal, interest, fees, costs and expenses, payable by Members of the Buyers' Group under those debt facilities described on Schedule 6.1.5.2 hereof. 27 6.1.5.3 "Base Debt Period" means from the date hereof until the earliest to occur of (i) the later of (A) November 8, 2008 and (B) if, pursuant to Section 5 of the Appleton Papers Inc. Senior Subordinated Note issued on the date hereof(the "Closing Date High Yield Note"), API issues debt securities the proceeds of which are used to redeem such Closing Date High Yield Note (the "Substitute High Yield Note"), the seventh anniversary of the issuance date of such securities (such later date being the "Scheduled Base Period Expiration Date"), and (ii) the occurrence of a Change of Control, and (iii) the date on which the Acquisition Debt is in fact fully repaid other than through a Refinancing. 6.1.5.4 "Change of Control" means the occurrence of all of the following: (i) a change of control as defined in the Closing Date High Yield Note, (ii) full satisfaction of the repurchase and/or repayment obligations contained in the Acquisition Debt, including any notice, offer, repurchase or repayment obligations contained in the Closing Date High Yield Note or the Substitute High Yield Notes arising from such change of control, and (iii) the absence of the continuation of a default or event of default under any of the Acquisition Debt by reason of such change of control. 6.1.5.5 "Designated Debt Arbiter" means a firm of recognized national standing mutually acceptable to the Buyers and AWA with the necessary financial skills to make the determinations described in 6.1.5.9(i) below. In the event that the Buyers and AWA are unable to agree on the identity of such Designated Debt Arbiter, it shall be determined pursuant to Section 7.1 below. 6.1.5.6 "Designated Fox River Arbiter" means a firm of recognized standing mutually acceptable to the Buyers and AWA with the necessary skills and experience to make the determinations described in 6.1.5.9(iii) below. In the event that the Buyers and 28 AWA are unable to agree on the identity of such Designated Fox River Arbiter, it shall be determined pursuant to Section 7.1 below. 6.1.5.7 "Excess Projected Amount" means the sum of the remaining Aggregate Indemnification Payments during the entire Extended Debt Period as determined by the Designated Fox River Arbiter over (i) the aggregate amounts available in cash during the entire Extended Debt Period from the escrow described in Section 6.1 above, if any (determined on the basis of the required amount of escrow on the first day of the Extended Debt Period), and (ii) the Later Period Coverage. 6.1.5.8 "Extended Debt Period" means (a) subject to (b) below, the period following the Scheduled Base Period Expiration Date through November 8, 2011, and (b) if there exists an Extended Debt Period by reason of the existence of an Extended Debt Period Prerequisite set forth in Section 6.1.5.9(ii) below, the period following the Scheduled Base Period Expiration Date November 8, 2011; provided, however, that (i) in any and all events there shall be no Extended Debt Period unless the Extended Debt Period Prerequisites shall have been satisfied and (ii) the Extended Debt Period shall be terminated upon the occurrence of a Change of Control; and provided, further, that there shall automatically be an Extended Debt Period if AWA does not invoke the provisions of Section 6.1.6.1. If AWA does invoke the provisions of Section 6.1.6.1, there shall be an Extended Debt Period if it shall be determined pursuant to Section 6.1.6 that the Extended Debt Period Prerequisites shall have been met. 29 6.1.5.9 "Extended Debt Period Prerequisites" means that the Acquisition Debt shall not have been repaid in full (other than through a Refinancing), and any one or more of the following shall have occurred: (i) A Designated Debt Arbiter shall not have determined that API and its Subsidiaries will have sufficient internal cash (i.e. not obtained through financings (other than normal course equipment or real estate financings or normal course working capital financings, in any such case in respect of existing loan facilities; provided that the proceeds of such working capital financings may not be applied to repay the Acquisition Debt) and after giving effect to required operating requirements and planned payments and expenditures) to be able to repay the Acquisition Debt prior to the Scheduled Base Period Expiration Date; provided, however, if the Designated Debt Arbiter does make a determination that there exists such sufficient internal cash, the Extended Debt Period Prerequisite shall nonetheless be deemed to have occurred pursuant to this subsection (i) unless within thirty (30) days following such determination either (x) the Acquisition Debt is repaid in full or (y) an amount equal to the then outstanding Acquisition Debt shall have been irrevocably deposited for payment on the due date thereof; or (ii) AWA shall have committed a payment default hereunder in excess of $1 million prior to the Scheduled Base Period Expiration Date and shall not have cured such default within 60 days following written notice thereof; provided that such cure period shall be reduced to no less than 30 days if any such additional time would result in a material adverse effect on API, the Buyers or any other Member of the Buyers' Group; or (iii) the Designated Fox River Arbiter has determined that there is an Excess Projected Amount. 30 6.1.5.10 "Refinancing" means that the Acquisition Debt shall have been repaid in whole or in part through borrowings other than from the original holders of the Acquisition Debt. 6.1.6 In order to allow the determinations to be made pursuant to Section 6.1.5.9(i) and (iii)above, the following shall apply: 6.1.6.1 If AWA wishes to request a determination as to the requirement for an Extended Debt Period by requesting determinations pursuant to Sections 6.1.5.9(i) it must give notice thereof to the Buyers in writing not later than that date which is 365 days prior to the Scheduled Base Period Expiration Date. 6.1.6.2 The Designated Debt Arbiter and the Designated Fox River Arbiter, respectively, shall be identified, including if necessary by an acceleration of the procedures described in Section 7 below not later than the dates which are 180 days and 270 days, respectively, prior to the Scheduled Base Period Expiration Date. 6.1.6.3 Buyers and AWA shall provide the Designated Debt Arbiter and the Designated Fox River Arbiter with such information and further assistance as each may require in order to make its required determinations, but subject in all cases to such limitations as may be deemed reasonably necessary by Buyers or AWA in order to satisfy requirements for confidentiality. 6.1.6.4 The Designated Debt Arbiter and the Designated Fox River Arbiter shall be directed to make their final determinations not later than the date which is 30 days prior to the Scheduled Base Period Expiration Date. 6.1.6.5 The determinations of the Designated Debt Arbiter and the Designated Fox River Arbiter shall be binding and enforceable on the Buyers and AWA. 31 6.1.6.6 The cost of the Designated Debt Arbiter and the Designated Fox River Arbiter shall be borne equally by the Buyers, on the one hand, and AWA, on the other hand. 6.2 As security for its obligations under this Agreement, API and Buyers shall execute and deliver a Security Agreement (the "Security Agreement") substantially in the form of Exhibit B hereto, pursuant to which API and Buyers shall grant AWA a continuing security interest in the Recoveries and the proceeds thereof and Buyers' rights under the PDC Agreement. 7. DISPUTES; ARBITRATION 7.1 Buyers and API, on the one hand, and AWA, on the other hand, shall attempt in good faith to resolve any dispute or difference between or among the parties arising out of or relating to this Agreement promptly by negotiation between executives of the relevant parties who have authority to settle the controversy within fifteen (15) days after delivery of a notice of a dispute by one or more parties to the others. All negotiations pursuant to this Section 7.1 are confidential and shall be treated as compromise and settlement negotiations for purposes of applicable rules of evidence. 7.2 Any dispute or difference between or among the parties arising out of or relating to this Agreement which has not been resolved by negotiation pursuant to Section 7.1 shall be settled by arbitration in accordance with the CPR Rules for Non Administered Arbitration in effect on the date of this Agreement, by a mutually acceptable single arbitrator designated by the respective parties. If the parties are unable to agree on an arbitrator within fifteen (15) days following the expiration of the negotiation period described in Section 7.1 an arbitrator shall be selected by the Center for Public Resources pursuant to the procedures set forth in its Rule 6.4.b or by such other procedures as the parties may elect. In order to expedite the process of selecting 32 an arbitrator, the parties shall use their best efforts to agree upon a standby arbitrator and an alternate within thirty (30) days following the effective date of this Agreement, and within thirty (30) days following the resignation or inability of any such standby arbitrator or alternate to serve. The arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C.(S)(S)1-16, and judgment upon the award rendered by the arbitrator may be entered by any court having jurisdiction thereof. The place of arbitration shall be New York, New York. The language of the arbitration shall be English. The arbitration shall be governed by the law of the State of New York. The arbitrator is not empowered to award damages in excess of compensatory damages and each party expressly waives and foregoes any right to punitive, exemplary or similar damages less a statute requires that compensatory damages be increased in a specified manner. Following the final arbitration hearings, which shall be completed within thirty (30) days following the later of (i) the designation of the arbitrator and (ii) the expiration of the negotiation period described in Section 7.1 unless otherwise mutually agreed by the parties to the dispute, the arbitrator shall promptly deliver a written decision with respect to the dispute to each of the parties, who shall promptly act in accordance therewith. Each party agrees that any decision of the arbitrator shall be final, conclusive and binding and that they will not contest any action by any other party thereto in accordance with a decision of the arbitrator. It is specifically understood and agreed that any party may enforce any award rendered pursuant to the arbitration provisions of this Section 7.2 by bringing suit in any court of competent jurisdiction. 7.3 All reasonable fees, costs and expenses (including attorneys' fees and expenses) incurred by the party that prevails in any such arbitration commenced pursuant to Section 7.2 or any judicial action or proceeding seeking to enforce the agreement to arbitrate disputes as set forth in Section 7.2 or seeking to enforce any order or award of any arbitration commenced 33 pursuant to this Section 7.2 may be assessed (in whole or in part) against the party or parties that do not prevail in such arbitration in such manner as the arbitrator or the court in such judicial action, as the case may be, may determine to be appropriate under the circumstances. All costs and expenses attributable to the arbitrator shall be allocated among the parties to the arbitration in such manner as the arbitrator shall determine to be appropriate under the circumstances. 7.4 The parties hereto shall take all required steps in order to avoid any inconsistencies between the resolutions of disputes hereunder and resolutions of disputes under the PDC Agreement including, without limitation, the consolidation of any dispute resolution procedures. Notwithstanding anything to the contrary in this Agreement or in the PDC Agreement, AWA shall not be bound, nor shall its rights and obligations under this Agreement be determined, by any arbitration or judicial proceeding conducted pursuant to the PDC Agreement unless either (i) AWA is a party to such proceeding, or (ii) such proceeding has been consolidated with such a proceeding hereunder. 7.5 In the event any party fails to make a payment when due hereunder, interest shall thereafter accrue on the amount due until paid at the rate of ten percent (10%) per annum. 8. ACCESS TO INFORMATION; SETOFF 8.1 Buyers and API hereby agree to provide AWA or its designee with unlimited access, upon request and during normal business hours, to all of their books and records relating to the matters giving rise to Excess Costs and any information that might reasonably be thought relevant to Excess Costs and Recoveries in order to permit AWA or its designee to confirm the amount of Aggregate Indemnification Payments and Buyers' rights thereto and to permit AWA or its designees to properly manage Excess Costs and Recoveries. 34 8.2 In the event that it is determined that, for any reason, AWA has made payments to Buyers in excess of amounts ultimately determined to be owing hereunder, AWA shall have the right to set-off any such excess payments against amounts subsequently owing from it to Buyers hereunder or otherwise. 9. API GUARANTEE; RIGHTS OF API 9.1 API hereby unconditionally and absolutely guarantees to AWA the prompt and full payment and performance of all covenants, agreements and other obligations of Buyers hereunder. The foregoing guarantee shall be direct, absolute, irrevocable and unconditional and shall not be impaired irrespective of any modification, release, supplement, extension or other change in the terms of all or any of the obligations of Buyers hereunder or for any other reason whatsoever. API hereby waives any requirement of promptness, diligence or notice with respect to the foregoing guaranty and any requirement that Buyers exhaust any right or take any action against Buyers in respect of any of their obligations hereunder. 9.2 AWA hereby agrees, on behalf of itself and its Affiliates, successors and assigns, that it will not claim or assert that the PDC Agreement is not enforceable, valid or binding on any of the parties thereto, and hereby waives any right it has now or may have in the future, to make any claim or assertion, whether at law or in equity, with respect to such enforceability, validity or binding effect. The parties hereto acknowledge and agree that this Agreement and the indemnity obligations of AWA hereunder have the effect of benefiting API, the Buyers, and the other Members of the Buyers' Group and no claim shall be made or defense asserted by AWA which would have the effect of denying API the benefits of this Agreement or the PDC Agreement; provided nothing contained herein is intended to expand AWA's obligations beyond those explicitly set forth herein or to deny AWA any other rights or defenses to which it is entitled hereunder. 35 10. ASSIGNMENT AND SUCCESSION 10.1 Subject to 10.3 this Agreement may not be amended, modified or assigned except as agreed in writing by the parties hereto. 10.2 This Agreement shall bind API's, Buyers' and AWA's successors and assigns. 10.3 Notwithstanding the foregoing, API and the Buyers (in respect of themselves and on behalf of all other Members of the Buyers' Group) and AWA hereby agree that AWA shall be entitled to enter into the Assignment and Assumption Deed attached hereto as Exhibit C (the "Deed"); and to hold the benefits under clause 3(a) of such Deed and to receive any payments made by Arjo Wiggins Appleton (Bermuda) Limited on account of the Assumed Liabilities described in clause 1(a)(i) of such Deed in trust for the benefit of the Buyers, API, and, where applicable, any other Members of the Buyers' Group and will promptly remit such amounts to the Buyers, API and, where applicable, any other Members of the Buyers' Group pursuant to the terms hereof, and that such entry into the Deed by AWA shall not constitute a breach of Section 10.1. For avoidance of doubt any payment received by the Buyers, API and/or the other Members of the Buyers' Group from Arjo Wiggins Appleton (Bermuda) Limited pursuant to the terms of the Deed shall be treated as reducing the corresponding amount owed by AWA to the Buyers, API and/or the other Members of the Buyers' Group under this Agreement. 11. GOVERNING LAW; CONSENT TO JURISDICTION THIS AGREEMENT SHALL BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. FOR THE LIMITED PURPOSE OF ENFORCEMENT OF AN ARBITRAL JUDGMENT IN ACCORDANCE WITH SECTION 7.2 EACH OF THE 36 PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO SUBMIT TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK OR THE COURTS OF THE UNITED STATES OF AMERICA LOCATED IN THE STATE OF NEW YORK FOR ANY ACTIONS, SUITS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY, IN THE COURTS OF THE STATE OF NEW YORK OR THE COURTS OF THE UNITED STATES OF AMERICA LOCATED IN THE STATE OF NEW YORK AND HEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. 12. NOTICES 12.1 All communications provided for hereunder shall be in writing and shall be deemed to be given when delivered in person or by private courier with receipt, when telefaxed and received, and, If to either Buyer: Appleton Papers Inc. 825 E. Wisconsin Avenue P.O. Box 359 Appleton, WI 54912-0359 Facsimile: (920) 991-7256 37 Attention: Paul Karch, Vice President, Law and Public Affairs and General Counsel with copies to: Godfrey & Kahn, S.C. 780 N. Water Street Milwaukee, WI 53202 Facsimile: (414) 273-5198 Attention: Christopher B. Noyes State Street Bank and Trust Company Trustee of the ESOP Component of the Appleton Papers Retirement Saving Plan Two International Place Boston, MA 02110 Facsimile: (617) Attention: Kelly G. Driscoll Jones Day Reavis & Pogue 77 West Wacker Suite 3500 Chicago, IL 60601-1692 Facsimile: (312) 782-8585 Attention: Ronald S. Rizzo If to Seller Parent or either Seller: Arjo Wiggins Appleton p.l.c. St. Clement House Alencon Link Basingstoke Hampshire RG21 ENGLAND Facsimile: 011-44-1256-796075 Attention: Company Secretary 38 and Arjo Wiggins Washington Plaza 29 Rue de Berri 75408 Paris Cedex 08 FRANCE Facsimile: 011-33-1-5669-3963 Attention: Director of Legal Services with a copy to: McDermott, Will & Emery 50 Rockefeller Plaza New York, NY 10020 Facsimile: 212-547-5444 Attention: C. David Goldman or to such other address as any such party shall designate by written notice to the other parties hereto. 12.2 Without limiting the generality of Section 12.1 PDC, New Appleton and API hereby agree that any notices given or received by the party identified above on behalf of them shall be deemed given and received by each of them and that, pursuant thereto, AWA may rely upon the applicability of any such notice as being binding upon, and applicable to each of them. 13. PRESERVATION OF CONFIDENCES/PRIVILEGES AWA, Buyers and API shall use their reasonable best efforts to take all reasonable actions necessary to preserve all available privileges and protections and to ensure against disclosure of information to third parties when undertaking the coordination of legal activities covered by this Agreement, including, where appropriate, entering in to joint defense agreements; provided, however, that nothing contained herein shall limit AWA's rights and entitlements hereunder. 39 14. BUYER'S RESPONSIBILITY FOR OTHERS This Agreement purports on many occasions to impose specified obligations on Members of the Buyers' Group (other than the Buyers and API) even though such other Members of the Buyers' Group are not parties hereto. In recognition thereof, Buyers and API hereby agree (i) they shall be responsible for causing the other Members of the Buyers' Group to comply with any such obligations, and (ii) they shall be responsible for any failure by the other Members of the Buyers' Group to so comply. 40 IN WITNESS WHEREOF, the parties have caused this Environmental Indemnity Agreement to be duly executed as of the date first above written. PAPERWEIGHT DEVELOPMENT CORP. By: /s/ Doug Buth Name: Douglas P. Buth Title: President and Chief Executive Officer NEW APPLETON LLC By: /s/ Doug Buth Name: Douglas P. Buth Title: President of Paperweight Development Corp., sole member of New Appleton LLC APPLETON PAPERS, INC. By: /s/ Paul Karch Name: Paul Karch Title: Vice President ARJO WIGGINS APPLETON p.l.c. By: /s/ Luca Paveri-Fontana Name: Luca Paveri-Fontana Title: Director 41 Exhibit A ESCROW AGREEMENT ESCROW AGREEMENT, dated as of the day of , (sometimes hereinafter referred to as this "Escrow Agreement" or this "Agreement"), by and among PAPERWEIGHT DEVELOPMENT CORP. ("PDC"), a Wisconsin corporation, NEW APPLETON LLC ("New Appleton" and, together with PDC, "Buyers"), a Wisconsin limited liability company, APPLETON PAPERS INC. ("API" and, together with Buyers, the "Buying Parties"), a Delaware corporation, ARJO WIGGINS APPLETON p.l.c., a corporation incorporated in England and Wales with company number 2454830 ("AWA") and [Escrow Agent] (the "Escrow Agent"). W I T N E S S E T H: WHEREAS, pursuant to a Purchase Agreement dated July 5, 2001, Buyers have indirectly purchased one hundred percent (100%) of the outstanding capital stock of API from the Sellers, as defined therein (the "API Purchase"); and WHEREAS, in connection with the API Purchase, AWA has agreed, pursuant to that certain Fox River AWA Environmental Indemnity Agreement (the "Indemnity Agreement") dated November , 2001 to indemnify Buyers against certain liabilities, costs and expenses; and WHEREAS, Section 6.1.1 of the Indemnity Agreement requires that AWA deliver $ (the "Escrow Cash") into escrow for the purpose of securing the obligations and liabilities of AWA under the Indemnity Agreement, which amount will be held in escrow and be released from escrow in accordance with the terms hereof; and WHEREAS, the Escrow Agent has agreed to act as escrow agent pursuant to the terms hereof. NOW, THEREFORE, in consideration of the mutual obligations and covenants hereafter set forth, the Buying Parties, AWA and the Escrow Agent hereby agree as follows: 1. Designation of Escrow Agent. The Buying Parties and AWA hereby designate and appoint the Escrow Agent as escrow agent to serve in accordance with the terms of this Escrow Agreement during the Escrow Period. The Escrow Agent hereby accepts such appointment and agrees to perform the duties set forth herein. 2. Delivery of Escrow Cash to Escrow. The parties hereby acknowledge and agree that Buyers shall deliver to the Escrow Agent the Escrow Cash as required pursuant to Section 6.1.1 of the Indemnity Agreement. The Escrow Cash shall be held in escrow and distributed in accordance with the terms and provisions of this Escrow Agreement. 3. Investment of the Escrow Cash. (a) The Escrow Agent shall have no discretion whatsoever with respect to the investment of the Escrow Cash and is not a trustee or fiduciary to the Buying Parties or AWA. The Buying Parties and AWA acknowledge and agree that all investments made pursuant to this paragraph shall be for the account and risk of AWA and any losses associated with investments shall be borne solely by AWA. Escrow Agent shall from time to time invest and reinvest the Escrow Cash, as and when instructed by AWA in writing, in any one or more of the following: (i) obligations of the United States of America; (ii) general obligations of any State of the United States of America; (iii) general obligations of any political subdivision of a State of the United States of America, if such obligations are rated by at least two recognized rating services as at least "AA", 1 (iv) certificates of deposit of any national bank or banks (including, if applicable, Escrow Agent or an affiliate of Escrow Agent) insured by the Federal Deposit Insurance Corporation (FDIC) with a net worth in excess of $100,000,000; and (v) any open-end or closed-end management type investment company or investment trust registered under the Investment Company Act of 1940, as amended, which invests in any of (i) through (iv) above. The fact that Escrow Agent, or any affiliate of Escrow Agent is providing services to and receiving remuneration from the foregoing investment company or investment trust as investment advisor, custodian transfer agent, register, or otherwise shall not preclude the investment of the Escrow Cash in the securities of such investment company or investment trust. (b) In the event no instructions are received from AWA as provided in subparagraph (a) above, Escrow Agent shall invest the Escrow Account in investments of the type described in subparagraph (a)(i) above. (c) The income derived from investments described in this paragraph 3 shall be disbursed monthly to AWA. 4. Disbursement of Escrow Amount. (a) Subject to subparagraph (b) below, the Escrow Agent shall disburse the Escrow Cash in accordance with: (i) the written instructions (reasonably acceptable to the Escrow Agent) of AWA from time to time certifying that such disbursement would be in accordance with the Indemnity Agreement and whether such disbursement is made (A) to Buyers as loans pursuant to Section 4 of the Indemnity Agreement, (B) to AWA as reimbursement of reasonable costs and expenses incurred by AWA in connection with the defense of Claims (as defined in the Indemnity Agreement) or in connection with a Tax Contest (as defined in the Indemnity Agreement) or in connection with asserting Recovery Rights (as defined in the Indemnity Agreement), or in the case API or Buyers have received Recoveries which have not been paid over to AWA (in each case in accordance with Section 5 of the Indemnity Agreement), or (C) to AWA as reimbursement of any other payments made by AWA or its affiliates which would have been reimbursable under the Indemnity Agreement if incurred by API or Buyers (in accordance with Section 5 of the Indemnity Agreement). No disbursement shall be made pursuant to this subparagraph (a)(i) unless certified by AWA as being for one of the aforementioned purposes; or (ii) the joint written instructions (reasonably acceptable to the Escrow Agent) of Buyers and AWA. (b) (i) In the event AWA directs the Escrow Agent to make a disbursement pursuant to subparagraph (a)(i)(B) or (C), AWA shall give written notice to the Escrow Agent substantially in the form attached hereto as Exhibit A (the "Notice of Return of Funds"), together with proof that a copy thereof has been provided to the Buying Parties in accordance with paragraph 15. The Escrow Agent shall thereafter make disbursements of Escrow Cash in accordance with subparagraphs (b)(ii) and (iii) below. (ii) If the Buying Parties object to the requested release of Escrow Cash, the Buying Parties shall, within seven (7) days after delivery of the Notice of Return of Funds, deliver to the Escrow Agent a notice of objection substantially in the form attached hereto as Exhibit B (the "Buying Parties' Notice of Objection"), together with proof that a copy thereof has been provided to AWA in accordance with paragraph 15, which specifies the total amount of Escrow Cash that the Buying Parties object to releasing (the "Disputed Amount"). If the Escrow Agent receives a Buying Parties' Notice of Objection within said seven (7) days, the Escrow Agent shall release to AWA the amount of Escrow Cash requested by AWA in the Notice of Return of Funds minus the Disputed Amount and shall continue to hold the Disputed Amount in accordance with the terms hereof. If the Escrow Agent does not receive a Buying Parties' Notice of Objection within said seven (7) days, the Escrow Agent shall release and deliver to AWA the amount of Escrow Cash requested in the Notice of Return of Funds. 2 (iii) In the event that the Buying Parties file a Buying Parties' Notice of Objection in the manner and within the time period prescribed herein, the Escrow Agent shall retain the subject portion of the Escrow Cash until otherwise directed by either (A) a joint written instruction (reasonably satisfactory to the Escrow Agent) from AWA and the Buying Parties or (B) a copy of a final and non-appealable arbitration award or judgment. (c) Any disbursement of Escrow Cash shall be made to the appropriate account designated by each of Buyers and AWA for such purpose. 5. Escrow Period. The term of this Agreement shall commence on the date hereof and terminate as described in paragraph 12 herein. The period during which this Escrow Agreement shall be effective is herein referred to as the "Escrow Period." 6. Escrow Agent. (a) The duties and responsibilities of the Escrow Agent shall be limited to those expressly set forth in this Agreement. No implied duties of the Escrow Agent shall be read into this Agreement and the Escrow Agent shall not be subject to, or obliged to recognize any other agreement between, or direction or instruction of, any or all the parties hereto even though reference thereto may be made herein. (b) In the event all or any part of the Escrow Cash shall be attached, garnished or levied upon pursuant to any court order, or the delivery thereof shall be stayed or enjoined by a court order, or any other order, judgment or decree shall be made or entered by any court affecting the Escrow Cash, or any part thereof, or any act of the Escrow Agent, the Escrow Agent is hereby expressly authorized to obey and comply with all final writs, orders, judgments or decrees so entered or issued by any court; and, if the Escrow Agent obeys or complies with such writ, order, judgment or decree, it shall not be liable to the Buying Parties or AWA or to any other person by reason of such compliance. (c) The Escrow Agent shall not be liable to anyone for any damages, losses or expenses incurred as a result of any act or omission of the Escrow Agent, unless such damages, losses or expenses are caused by the Escrow Agent's willful default or gross negligence. Accordingly, the Escrow Agent shall not incur any such liability with respect to (i) any action taken or omitted in good faith upon the advice of counsel for the Escrow Agent given with respect to any question relating to the duties and responsibilities of the Escrow Agent under this Agreement or (ii) any action taken or omitted in reliance upon any instrument, including any written notice or instruction provided for herein, not only as to its due execution by an authorized person as to the validity and effectiveness of such instrument, but also as to the truth and accuracy of any information contained therein that the Escrow Agent shall in good faith believe to be genuine, to have been signed by a proper person or persons and to conform to the provisions of this Agreement. (d) The Escrow Agent shall not be responsible for the sufficiency or accuracy, or the form, execution, validity or genuineness, of documents received hereunder, or for any description therein, nor shall it be responsible or liable in any respect on account of the identity, authority or rights of any person executing or delivering or purporting to execute or deliver any such document or this Agreement, or on account of or by reason of forgeries, false representations, or the exercise of its discretion in any particular manner, nor shall the Escrow Agent be liable for any mistake of fact or of law or any error of judgment, or for any act or omission, except as a result of its gross negligence or willful malfeasance. The Escrow Agent is not authorized and shall not disclose the name, address, or security positions of the parties or the securities held hereunder in response to requests concerning shareholder communications under Section 14 of the Exchange Act, the rules and regulations thereunder, and any similar statute, regulation, or rule in effect from time to time. Under no circumstances shall the Escrow Agent be liable for any general or consequential damages or damages caused, in whole or in part, by the action or inaction of the Buying Parties or AWA or any of their respective agents or employees. The Escrow Agent shall not be liable for any damage, loss, liability, or delay caused by accidents, strikes, fire, flood, war, riot, equipment breakdown, electrical or mechanical failure, acts of God or any cause which is reasonably unavoidable or beyond its reasonable control. (e) The Escrow Agent may consult with legal counsel of its own choosing and shall be fully protected. in acting or refraining from acting in good faith and in accordance with the opinion of such counsel. 3 (f) In the event of a dispute between the parties hereto sufficient in the discretion of the Escrow Agent to justify its doing so, the Escrow Agent shall be entitled to ender the Escrow Amount into the registry or custody of any court of competent jurisdiction, to initiate such legal proceedings as it deems appropriate, and thereupon to be discharged from all further duties and liabilities under this Agreement. Any such legal action may be brought in any such court as the Escrow Agent shall determine to have jurisdiction over the Escrow Amount. The filing of any such legal proceedings shall not deprive the Escrow Agent of its compensation -hereunder earned prior to such filing. (g) The Escrow Agent shall be under no duty to take any legal action in connection with this Agreement or towards its enforcement, or to appear in, prosecute or defend any action or legal proceeding that would result in or might cause it to incur any costs, expenses, losses or liability, unless and until it shall be indemnified with respect thereto in accordance with paragraph 9 of this Agreement. (h) (i) Except as otherwise provided elsewhere in this Agreement, the Buying Parties, on the one hand, and AWA, on the other hand, shall attempt in good faith to resolve any dispute or difference between or among the parties arising out of or relating to this Agreement promptly by negotiation between executives of the relevant parties who have authority to settle the controversy. The Buying Parties, on the one hand, and AWA, on the other hand, may give the other written notice of any dispute not resolved in the normal course of business. Within fifteen (15) days after delivery of the notice, the receiving party shall submit to the other a written response. The notice of dispute and the response shall include (A) a statement each party's position and a summary of arguments supporting that position, and (B) the name and title of the executive who will represent that party and of any other person who will company the executive. Within thirty (30) days after delivery of the disputing party's notice, the executives of both parties shall meet at a mutually acceptable time and place, and thereafter as often as they reasonably deem necessary, to attempt to resolve the dispute. All reasonable requests for information made by one party to the other will be honored. All negotiations pursuant to this paragraph 6(h) are confidential and shall be treated as compromise and settlement negotiations for purposes of applicable rules of evidence. (ii) If the dispute has not been resolved by negotiation within forty-five (45) days of the disputing party's notice, or if the parties failed to meet within twenty (20) days, the parties endeavor to settle the dispute by confidential and non-binding mediation under the then current CPR Mediation Procedure in effect on the date of this Agreement. Unless otherwise agreed, the parties will select a mediator from the CPR Panels of Distinguished Neutrals. (iii) Any dispute or difference between or among the parties arising out of or relating to this Agreement, which has not been resolved by a non-binding procedure pursuant to subparagraphs (h)(i) or (ii) above within ninety (90) days of the initiation of such procedure, shall be settled by arbitration in accordance with the CPR Rules for Non-Administered Arbitration in effect the date of this Agreement, by three arbitrators, two of which hall be designated by the respective parties with the third arbitrator to be appointed by the first two arbitrators in accordance with CPR Rule 5.2; provided, however, that if any of the relevant parties will not participate in a non-binding procedure, the other parties may initiate arbitration pursuant to this subparagraph (h)(iii) before the expiration of the above period. The arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C. §§ 1-16, and judgment upon the mud rendered by the arbitrator may be entered by any court having jurisdiction thereof. The place of arbitration shall be New York, New York. The language of the arbitration shall be English. The arbitration shall be governed by the law of the State of New York. The arbitrator s not empowered to award damages in excess of compensatory damages and each party expressly waives and foregoes any right to punitive, exemplary or similar damages unless a statute requires that compensatory damages be increased in a specified manner. Following the final arbitration hearings, the arbitrators shall promptly deliver a written decision with respect to the dispute to each of the parties, who shall promptly act in accordance therewith. Each party agrees that any decision of the arbitrators shall be final, conclusive and binding and that they will not contest any action by any other party thereto in accordance with a decision of the arbitrators. It is specifically understood and agreed that any party may enforce any award rendered pursuant to the arbitration provisions of this subparagraph (h)(iii) by bringing suit in any court of competent jurisdiction. 4 (iv) All reasonable fees, costs and expenses (including attorneys' fees and expenses) incurred by the party that prevails in any such arbitration commenced pursuant to subparagraph (h)(iii) or any judicial action or proceeding seeking to enforce the agreement to arbitrate disputes as set forth in subparagraph (h)(iii) or seeking to enforce any order or award of any arbitration commenced pursuant to subparagraph (h)(iii) may be assessed (in whole or in part) against the party or parties that do not prevail in such arbitration in such manner as the arbitrators or the court in such judicial action, as the case may be, may determine to be appropriate under the circumstances. All costs and expenses attributable to the arbitrators shall be allocated among the parties to the arbitration in such manner as the arbitrators shall determine to be appropriate under the circumstances. (v) In connection with any arbitration commenced pursuant to subparagraph (h)(iii), each party shall be entitled to depose five (5) witnesses in advance of the final arbitration hearings. 7. The Escrow Agent's Fees. All fees and expenses of the Escrow Agent shall be as set forth on Exhibit C hereto and incorporated herein and shall be the joint and several obligation of the Buying Parties and AWA. In so agreeing to pay the fees and expenses of the Escrow Agent, AWA and the Buying Parties further agree, as between themselves, that such amounts shall be paid equally by the parties (50% by AWA and 50% by the Buying Parties). The Escrow Agent shall have a first lien on any asset held hereunder for payment of such fees, costs and expenses as well as other amounts due it under this Agreement including without limitation those described in this paragraph 7 and paragraphs 8 and 9. If such fees, costs and expenses are not promptly paid, the Escrow Agent shall have the right to reimburse itself from the Escrow Cash provided, however, that such action by the Escrow Agent shall not relieve a party that has failed to pay its 50% share of any obligation to the Escrow Agent from its responsibility to reimburse the other party. 8. Taxes. (a) All interest earned on any Escrow Cash shall be considered the currently reportable income of PDC for federal income tax purposes. The Escrow Agent annually shall file information returns with the United States Internal Revenue Service and payee statements with PDC, documenting such interest payments. PDC shall provide the Escrow Agent all forms and information necessary to complete such information returns and payee statements. (b) Should the Escrow Agent become liable for the payment of taxes, including withholding taxes, relating to income derived from any Escrow Cash or any payment made hereunder, the Escrow Agent may pay such taxes from the Escrow Cash. (c) AWA hereby covenants to indemnify and hold harmless PDC from and against any and all increases in Taxes (as defined in the Indemnity Agreement) of PDC on account of (i) interest earned on any Escrow Cash or (ii) indemnity payments made by AWA hereunder. (d) AWA's indemnity set forth in clause (c) shall be governed, to the extent appropriate in the context, by the procedural provisions set forth in Sections 4.1 and 5.1 of the Indemnity Agreement. By way of illustration and without limitation of the foregoing: (i) AWA shall make payments to PDC prior to the time that PDC is obligated to pay indemnified Taxes, so that PDC is never out of pocket in respect thereof. (ii) The Buying Parties shall provide to AWA for AWA's review, a reasonable time prior to filing, copies of the Buying Parties' tax returns reporting taxable income in respect of interest earned on the Escrow Cash. (iii) The Parties shall cooperate in respect of tax matters relating to the Escrow Cash as provided in Section 5.1.5 of the Indemnity Agreement. (e) If there shall be any change in the United States or United Kingdom tax law, regulation or ratings relevant to the relationships described in this Agreement, or a change in any party's tax status, at the request of either PDC or AWA, the parties shall negotiate in good faith to amend the tax treatment summarized in this paragraph 8. 5 9.Indemnification of the Escrow Agent. AWA and the Buying Parties each agree, jointly and severally, to indemnify the Escrow Agent and hold it harmless against any losses, claims, damages, liabilities and/or expenses, including reasonable costs of investigation and fees and expenses of independent counsel and disbursements (collectively, the "Escrow Agent Losses") which may be imposed upon the Escrow Agent or incurred by it in connection with the performance of its duties hereunder, including any litigation arising from this Escrow Agreement or involving its subject matter, except for Escrow Agent Losses incurred by the Escrow Agent resulting from its own gross negligence or willful misconduct. In so agreeing to indemnify and hold harmless the Escrow Agent, as among themselves, the Buying Parties on the one hand, and AWA on the other, further agree that, as between themselves, they shall share equally (50% to the Buying Parties and 50% to AWA) all amounts required to be paid pursuant to this paragraph 9. This indemnification shall survive the termination or the resignation or removal of the Escrow Agent. 10. Resignation of the Escrow Agent. It is understood that the Escrow Agent reserves the right to resign as Escrow Agent at any time by giving written notice of its resignation, specifying the effective date thereof, to the Buying Parties and AWA. Within thirty (30) days after receiving the aforesaid notice, the Buying Parties and AWA shall appoint a successor Escrow Agent to which the Escrow Agent may distribute the property then held hereunder, less its fees, costs and expenses (including counsel fees and expenses) which may remain unpaid at that time. If a successor Escrow Agent has not been appointed and has not accepted such appointment by the end of such thirty (30) day period, the Escrow Agent may apply to a court of competent jurisdiction for the appointment of a successor Escrow Agent and the fees, costs and expenses (including reasonable counsel fees and expenses) which it incurs in connection with such a proceeding shall be the joint and several obligation of the Buying Parties and AWA. In so agreeing to reimburse the Escrow Agent's fees, costs and expenses, the Buying Parties and AWA further agree that, as between themselves, such amounts shall be paid equally by the Buying Parties and AWA (50% by the Buying Parties and 50% by AWA). 11. Amendment. This Escrow Agreement may be amended by and upon written notice to the Escrow Agent at any time given jointly by AWA and the Buying Parties, but the duties or powers or responsibilities of the Escrow Agent may not be increased, nor the fees for its services modified in any respect, without its consent. However, any successor to the business of Escrow Agent whether by reorganization or otherwise, will act with like effect as though originally named. 12. Termination. This Escrow Agreement may be terminated at any time upon ten (10) calendar days' notice by an instrument executed by AWA and the Buying Parties and delivered to the Escrow Agent. This Escrow Agreement shall thereupon terminate on the date specified in such notice or, if no date is specified, on the tenth business day following receipt thereof by the Escrow Agent. Such notice shall specify the disposition by the Escrow Agent of the Escrow Cash. This Escrow Agreement shall also terminate on the date that the entire Escrow Cash has been disbursed according to the terms hereof. 13. Certain Corporate Matters. Buyers hereby appoint the following persons to serve as authorized signatories of Buyers hereunder and to give any instruction contemplated hereby. The signature set forth opposite each person's name is his genuine signature. AWA hereby appoints the following persons to serve as authorized signatories of AWA hereunder and to give any instruction contemplated hereby. The signature set forth opposite each person's name is his genuine signature. Name Signature [ ] [ ] Each of Buyers and AWA may add additional authorized signatories, or revoke the authority of the above signatories, by notice to the other and to the Escrow Agent. 6 14. Miscellaneous. (a) This Escrow Agreement is binding upon, and shall inure to the � benefit of, and be enforceable by the respective beneficiaries, representatives, successors and assigns of the parties hereto. (b) Other than the Indemnity Agreement, this Escrow Agreement contains the entire understanding of the parties with respect to the subject matter hereof. Nothing herein shall limit or affect the rights of the parties under the Indemnity Agreement. (c) This Escrow Agreement shall be governed by and construed in accordance with the laws of the State of New York. (d) This Escrow Agreement, and any of the notices issued pursuant hereto, may be executed simultaneously in one or more counterparts, each of which shall be deemed an original but all of which together shall constitute one and the same instrument. (e) Article headings contained herein are for reference purposes only and shall not in any way affect the meaning or interpretation of this Escrow Agreement. 15. Notices. All communications provided for hereunder shall be in writing and shall be deemed to be given when delivered in person or by private courier with receipt, when telefaxed and received, and, If to any Buying Party: Appleton Papers Inc. 825 E. Wisconsin Avenue P.O. Box 359
